UNAUDITED PRO FORMA COMBINED FINANCIAL STATEMENTS The following unaudited pro forma consolidated financial statements give effect to the Acquisition as if it had occurred on March 31, 2013. With the unaudited pro forma consolidated statement of income for the year ended December 31, 2012 and three months ended March 31, 2013 giving the pro forma effect to the Acquisition as if it had occurred on January 1 st of the statements presented. The historical financial information has been adjusted to give the effect to the pro forma events that are related and/or directly attributed to the Acquisition for the purpose of providing information that is necessary to understand Experience Art and Design, Inc. (“EXAD’) acquisition. The unaudited pro forma consolidated financial statements are presented for informational purposes only and are subject to a number of uncertainties and assumptions and do not purport to represent what EXAD’s actual performance or financial position would have been had the transaction occurred on the dates indicated and does not purport to indicate the financial position or results of operations as of any future date or for any future period. The Acquisition will be accounted for as a reverse acquisition. Under this accounting method, EXAD acquired all of Chiurazzi Internazionale S.r.l. (“Chiurazzi Srl”), with Chiurazzi Srl continuing as the accounting acquirer and becoming a wholly-owned subsidiary of EXAD. In conjunction with the acquisition, 9,700,000 EXAD’s common shares were issued to acquire 100% of Chiurazzi Srl. EXAD also assumed a secured note payable to Chiurazzi International, LLC in conjunction with the acquisition. Immediately prior to the acquisition, EXAD cancelled 23,000,000 shares of restricted common stock. This information should be read together with the audited December 31, 2012 and 2011 financial statements and unaudited March 31, 2013 financial statements of Chiurazzi Internazionale S.r.l. and the accompanying notes included as an exhibit to the current report on Form 8-K. 1 EXPERIENCE ART AND DESIGN, INC. Unaudited Consolidated Pro Forma Balance Sheet March 31, 2013 Historical Chiurazzi Internazionale S.r.l.
